            Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 1 of 25



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CHRISTOPHER CARZOLI;                                  )
Staniční 1377                                         )
156 00 Praha 5                                        )
Czech Republic                                        )
                                                      )
MANFRED HANSPETER; and                                )
V Pěšinách 177                                        )
251 64 Mnichovice                                     )
Czech Republic                                        )
                                                      )
DONALD MAY                                            )
Babočková 725                                         )
149 00 Praha 11                                       )
Czech Republic                                        )
                                                      )       COMPLAINT
                                                      )
       Plaintiffs,                                    )       JURY TRIAL DEMANDED
                                                      )
       v.                                             )
                                                      )
RFE/RL, INC.,                                         )
1201 Connecticut Ave., NW, #400                       )
Washington, District of Columbia 20036                )
                                                      )
                                                      )
       Defendant.                                     )
                                                      )


       Christopher Carzoli, Manfred Hanspeter, and Donald May (hereinafter collectively the

(“Plaintiffs”), by and through their undersigned attorneys, bring this Complaint for Declaratory

Judgment, Damages, Injunctive Relief, and Other Appropriate Relief against their employer,

RFE/RL (“Defendant”), and in support thereof state:

                                        INTRODUCTION

       1.      Plaintiffs bring this action to address violations of the anti-retaliation provisions of

the False Claims Act (“FCA”), 31 U.S.C. § 3730(h), against Defendant.




                                            Page 1 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 2 of 25



       2.      Plaintiffs learned that L88 Investments (“L88”), RFE/RL’s landlord, engaged in

fraud against the United States Government by soliciting and collecting payments from the United

States Government to perform property management and operation services but failing to use the

collected funds for their intended purpose. Plaintiffs also learned that Defendant was complicit in

the fraudulent activity.

       3.      Plaintiffs specifically disclosed their concerns regarding Defendant and L88’s

aforementioned fraudulent activity to Defendant internally and then externally to the Department

of State’s Office of Inspector General (“OIG”), the Federal Bureau of Investigations (“FBI”), and

the Broadcasting Board of Governors (“BBG”); and Defendant, aware that Plaintiffs engaged in

protected activity, retaliated against Plaintiffs by continuously diminishing their duties and

responsibilities, systematically undermining their authority, providing unjustified poor

performance evaluations, failing to provide Plaintiffs with merit-based bonuses or salary increases

that were afforded to other employees, and demoting them. Defendant’s retaliatory actions are

ongoing.

                                JURISDICTION AND VENUE

       4.      This Court maintains subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because Plaintiffs’ action arises under the anti-retaliation provisions of the FCA, 31

U.S.C. § 3729, et seq.

       5.      This Court maintains personal jurisdiction over the Defendant because Defendant

maintains offices in the District of Columbia, located at 1201 Connecticut Ave., NW, #400,

Washington, District of Columbia 20036, and purposely avails itself of the privilege of conducting

activities within the District of Columbia.




                                              Page 2 of 25
                Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 3 of 25



        6.       This Court is the proper venue pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant maintains residency in the District of Columbia and is subject to this Court’s personal

jurisdiction.

                                         THE PARTIES

        7.       Christopher Carzoli, Plaintiff, has worked for Defendant RFE/RL since November

1992 and is presently employed by Defendant RFE/RL.

        8.       Christopher Carzoli is an employee within the meaning of the FCA, 31 U.S.C. §

3730(h).

        9.       Donald May, Plaintiff, has worked for RFE/RL since 2004 and is presently

employed by Defendant RFE/RL.

        10.      Donald May is an employee within the meaning of the FCA, 31 U.S.C. § 3730(h).

        11.      Manfred Hanspeter, Plaintiff, has worked for Defendant RFE/RL since 1988 and is

presently employed by Defendant RFE/RL.

        12.      Manfred Hanspeter is an employee within the meaning of the FCA, 31 U.S.C. §

3730(h).

        13.       Defendant RFE/RL is an entirely federally-funded broadcasting service,

established in 1950, for the purpose of bringing free press to former-Soviet controlled countries

during the Cold War. Today, RFE/RL provides news to countries where freedom of the press is

limited or the sharing of information is heavily censored and maintains offices around the world,

including offices in the District of Columbia and offices located in the Czech Republic at

Vinohradska 159A 100 00 Prague 10, Czech Republic.

        14.      RFE/RL is a federal grantee of the Broadcasting Board of Governors, located at

330 Independence Avenue, SW, Washington, DC 20237.




                                           Page 3 of 25
              Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 4 of 25



        15.    To obtain funding for RFE/RL, BBG submits a line item request for RFE/RL as

part of its budget requests to Congress.



                                  PROCEDURAL HISTORY

        16.    On September 19, 2016, Plaintiffs Carzoli and Hanspeter, filed a complaint in

United States District Court for the District of Columbia as qui tam relators.

        17.    The September 19, 2016 complaint alleged violations of the FCA and named as

Defendants L88 and Robert Cristiano, Principal at L88, John Todoroki, Principal at L88, John

Giambalvo, former RFE/RL Chief Financial officer and Acting CEO of RFE/RL, and Nenad

Pejic, current Acting President of RFE/RL, in their individual capacities.

        18.    The complaint was filed under seal and the case remained sealed until July 9,

2018.

        19.    On July 10, 2018, Plaintiffs Carzoli and Hanspeter requested that the case be

dismissed without prejudice. On July 30, 2018, the action was dismissed without prejudice.



                                   STATEMENT OF FACTS

        20.    Defendant RFE/RL hired Plaintiff Hanspeter in 1988 as Laboratory Engineer.

Plaintiff Hanspeter was later promoted to Senior Engineer and, in or around 1997, Director of

Telecommunications and Network.

        21.    Plaintiff Hanspeter served in the position of Director of Telecommunications and

Networks for approximately twenty years until 2015. As Director of Telecommunications and

Networks, Mr. Hanspeter and his staff of ten employees were charged with ensuring the

comprehensive, integrated, reliable, and high-equality local area networking, network facilities




                                           Page 4 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 5 of 25



infrastructure, internet access, high-performance networking, network security, remote access to

corporate IT service, and telecommunications for RFE/RL.

       22.     Between 1988 and 2015, Plaintiff Hanspeter routinely received the highest

performance ratings, and corresponding performance bonuses, as well as regular salary increases.

       23.     In 1997, Plaintiff Hanspeter signed a “split” employment agreement with RFE/RL.

       24.     The “split” employment agreement explicitly split Plaintiff Hanspeter’s designated

place of work between RFE/RL’s offices in Washington, D.C. and RFE/RL’s offices in Prague,

Czech Republic.

       25.     Specifically, Plaintiff Hanspeter signed two employment agreements with RFE/RL,

constituting the “split” employment agreement.        Both agreements were between Plaintiff

Hanspeter and “RFE/RL, Inc., 1201 Connecticut Avenue, NW, Washington, D.C. 20036.” One

employment agreement stated that Plaintiff Hanspeter’s designated “place of work will be located

at RFE/RL, Inc., 1201 Connecticut Avenue, N.W., Washington, D.C. 20036” and, RFE/RL paid

Plaintiff Hanspeter a portion of his salary pursuant to that agreement. The other employment

agreement, signed at the same time, stated Plaintiff Hanspeter’s designated “place of work will be

located at RFE/RL, Inc., Vindohradska 1, Prague 1, Czech Republic” and RFE/RL paid Plaintiff

Hanspeter the remaining portion of his salary under that agreement.

       26.     Both employment agreements explicitly state that “this agreement is governed by

the laws of the United States. Furthermore, all conditions of employment are governed by the

applicable laws of the United States, the laws of the District of Columbia or the policies of the

Company.”

       27.     Plaintiff Hanspeter’s employment agreement states that the offices in Washington,

D.C. are RFE/RL’s corporate headquarters.




                                          Page 5 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 6 of 25



       28.     Defendant RFE/RL hired Plaintiff Carzoli in or about November 1992 as a

transmitter operator. Plaintiff Carzoli subsequently assumed the role of acting Station Manager of

the Biblis and Lampertheim, Germany transmitting stations. RFE/RL later promoted Plaintiff

Carzoli to Deputy Director of Broadcast Operations, then Director of Broadcast Operations, and

then to Deputy Director of Technology in Prague, the Czech Republic.

       29.     Plaintiff Carzoli served as Deputy Director of the Technology Division from 2003

to 2015. As Deputy Director of Technology, Plaintiff Carzoli was responsible for the day-to-day

operations of the RFE/RL’s Technology Division and supervised approximately ninety employees

at any given time.

       30.     Between 1992 and 2015, Plaintiff Carzoli routinely received the highest

performance ratings, and corresponding performance bonuses, as well as regular salary increases.

       31.     In 1997, Plaintiff Carzoli signed a split employment agreement with Defendant

RFE/RL.

       32.     Upon information and belief, the employment agreement signed by Plaintiff

Carzoli was nearly identical to Plaintiff Hanspeter’s employment agreement.

       33.     The “split” employment agreement explicitly split Plaintiff Carzoli’s designated

place of work between Defendant RFE/RL’s headquarters in Washington, D.C. and RFE/RL’s

offices in Prague, Czech Republic.

       34.     RFE/RL paid Plaintiff Carzoli a portion of his salary pursuant to the agreement

designating his place of employment at Defendant’s headquarters in D.C. and the remaining

portion of his salary pursuant to the agreement designating his employment at RFE/RL’s offices

in Prague, Czech Republic.




                                          Page 6 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 7 of 25



       35.     Plaintiff May began his employment with Defendant RFE/RL in or about

November 2004 as the Director of the Operations Center, which routed all broadcast signals in and

out of RFE/RL and ensured all recorded programming was broadcast on air.

       36.     RFE/RL promoted Plaintiff May to Director of Technical Operations in 2008. In

this position, Plaintiff May’s responsibilities included overseeing facilities management and the

operations center, which required him to frequently review and approve any facilities invoices.

Later, Plaintiff May also assumed management of RFE/RL’s broadcast engineering group, which

was responsible for the installation and repair of RFE/RL’s facility equipment. In doing so,

Plaintiff May maintained his title of Director of Technical Operations.

       37.     Between 2004 and 2015, Plaintiff May routinely received the highest performance

ratings, and corresponding performance bonuses, as well as regular salary increases.

       38.     In 2004, Plaintiff May signed a “split” employment agreement with Defendant

RFE/RL.

       39.     The “split” employment agreement explicitly split Plaintiff May’s designated place

of work between RFE/RL’s headquarters in Washington, D.C. and RFE/RL’s offices in Prague,

Czech Republic.

       40.     Specifically, Plaintiff May signed two employment agreements, constituting the

“split” employment agreement. One employment agreement stated that Plaintiff May’s “place of

work will be located at RFE/RL, Inc., 1201 Connecticut Avenue, N.W., Washington, D.C. 20036”

and, at all times relevant, Defendant RFE/RL paid Plaintiff May a portion of his salary pursuant

to agreement. The other employment agreement, signed at the same time, stated Plaintiff May’s

“place of work will be located at RFE/RL, Inc., Vindohradska 1, Prague 1, Czech Republic” and

Defendant RFE/RL paid Plaintiff May the remaining portion of his salary pursuant to that




                                          Page 7 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 8 of 25



agreement. Both agreements were between Plaintiff May and “RFE/RL, Inc., 1201 Connecticut

Avenue, NW, Washington, D.C. 20036.”

       41.     Both employment agreements signed by Plaintiff May in 2004 explicitly stated that

“[t]he parties understand that the laws of the United States govern this agreement. Furthermore,

all conditions of employment are governed by the applicable laws of the United States, the laws

of the District of Columbia or the policies of the Company.”

       42.     In their respective roles, each Plaintiff was entrusted with oversight of decisions

regarding the spending and purchasing in Defendant’s technology division.

       43.     During Plaintiffs’ many years of employment, RFE/RL did not raise any serious

performance concerns about Plaintiffs. To the contrary, Plaintiffs always received excellent

performance reviews with the highest or second-highest ratings and frequently received

performance awards and bonuses.

       44.     Throughout their employment, Plaintiffs regularly communicated with staff at

Defendant RFE/RL’s offices in Washington, D.C.

       45.     Throughout their employment, Plaintiffs traveled periodically to Washington, D.C.

as part of their normal duties.

       46.     In or about June 2012, L88 Investments (“L88”) purchased the building housing

Defendant RFE/RL’s headquarters. Thereafter, L88 and Defendant RFE/RL entered a lease

agreement. Under the agreement, L88 was responsible for paying all building maintenance,

operations, and utility bills and associated costs using funds collected from a U.S. Government

grantee, which were appropriated by Congress.




                                          Page 8 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 9 of 25



       47.     Defendant paid the building’s utilities and maintenance costs directly to L88 in

advance, and using these payments, L88 was to pay the utilities, building maintenance, and other

operations costs to the service providers and various vendors, respectively.

       48.     On or about May 10, 2013, Plaintiff Carzoli learned of discrepancies in L88’s

invoicing and that L88 had removed the Facilities Management Department’s access to

Defendant’s Building Management System (“BMS”) and to its Google Doc accounts, which

recorded building management and utilities payments to reconcile potential discrepancies.

       49.     Plaintiff Carzoli emailed RFE/RL’s Interim Chief Executive Officer, John

Giambalvo, and its then-Acting General Counsel, Ben Herman, to report his concern that L88 was

submitting false invoices and failing to comply with the terms of the lease agreement.

Specifically, Plaintiff Carzoli reported the discrepancies in invoices and that the Facilities

Management Department could not verify if “payments [were] invoiced correctly.” Plaintiff

Carzoli noted that “L88 seems to want absolutely no scrutiny of their activities.”

       50.     Both Giambalvo and Herman were employed at Defendant’s office in Washington,

D.C.

       51.     Neither Giambalvo nor Herman responded to Plaintiff Carzoli’s complaints.

Plaintiffs Carzoli and May continued to communicate about similar concerns, including about

L88’s invoicing practices, with Giambalvo and others in senior management, throughout 2013.

       52.     Upon information and belief, Giambalvo eliminated any substantive oversight of

L88’s invoicing practices by RFE/RL.

       53.     In or around October 2013, William Key resigned from his position of Director of

Corporate Security at RFE/RL and joined L88 as a vice president. Upon information at belief, at

the time he joined L88, Key was aware of Plaintiffs’ protected activity.




                                           Page 9 of 25
              Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 10 of 25



        54.     Over the course of the next several years, Plaintiffs learned that L88 engaged in

additional fraudulent acts related to their invoicing, and collecting, funds appropriated by Congress

without providing the contracted services or products. For example, in or about June 2014, the

building facilities management company, KART, abruptly stopped providing services to RFE/RL

because L88 failed to pay the invoices.

        55.     Similarly, the building’s cleaning services company, RPM, halted its cleaning

services of RFE/RL headquarters in or about August 2015 because L88 also failed to pay its

invoices. Plaintiffs also learned that the building’s maintenance company, Rossi, terminated its

contract with RFE/RL due to L88’s nonpayment and the electric company threatened to terminate

service if it was not paid.

        56.     On several occasions, vendors complained directly to Plaintiffs about L88’s failure

to pay them for the services provided. Plaintiffs ultimately learned that approximately forty

invoices, all of whom provided services to RFE/RL, had not been properly compensated by L88

despite the fact that Defendant had provided the funds, as appropriated by Congress, to L88. In

fact, L88 never paid most of the property management vendors as required by the contract with

RFE/RL.

        57.     Plaintiffs also learned that L88 requested RFE/RL’s approval of the development

of a new TV Studio, which would provide an additional $300,000 in funds to be distributed to L88.

Upon information and belief, RFE/RL’s senior management, including Giambalvo, advocated for

the additional funds to be distributed to L88.

        58.     After no action was taken by RFE/RL’s management officials to abate the improper

invoicing practices of L88 and the other mismanagement concerns, and in fact, RFE/RL senior

management continued to discourage scrutiny of L88’s invoicing practices and compliance with




                                           Page 10 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 11 of 25



the lease agreement, Plaintiffs jointly complained to Andre Mendes, then BBG Chief Information

Officer/Chief Technology Officer (“CIO/CTO”), in early 2014 about the fraudulent activity,

described in the paragraphs above.

       59.     Upon information and belief, at all times relevant, Mendes’ place of work was

BBG’s offices in Washington, D.C.

       60.     Upon information and belief, Mendes discussed Plaintiffs’ complaints with

Defendant’s senior management, including Giambalvo.

       61.     Upon information and belief, as both Mendes and Giambalvo worked in

Washington, D.C., these conversations occurred in Washington, D.C.

       62.     Because Giambalvo failed to sufficiently resolve the concerns raised by Plaintiffs,

Mendes brought Plaintiffs’ complaints to the attention of BBG’s Board, located in Washington

D.C.

       63.     On or about September 12, 2014, BBG’s Board ordered an internal investigation

into L88’s misconduct and the issues raised by Plaintiffs.

       64.     The investigation, conducted by Herman, occurred in or about October 2014.

Plaintiffs each participated in the internal investigation and communicated their concerns directly

to Herman.

       65.     Upon information and belief, the majority of the investigation was conducted in

Washington, D.C.

       66.     Both Herman and Giambalvo were aware that Plaintiffs had complained to BBG

and that their actions resulted in BBG’s instruction to conduct an internal investigation.

       67.     During the internal investigation, Plaintiffs disclosed their concerns about the

potentially unethical relationship between L88 leadership and RFE/RL leadership, including the




                                           Page 11 of 25
              Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 12 of 25



intentional lack of oversight, which resulted in L88’s fraudulent conduct, RFE/RL’s and L88’s

lack of transparency about their decision-making, and L88’s and RFE/RL’s mismanagement and

fraud including concerns about the failure of L88 to properly pay invoices despite having allocated

funds from a U.S. Government grantee for such expenditures.

        68.     On or about October 24, 2014, BBG’s General Counsel submitted a report to BBG’s

Board that criticized RFE/RL’s and L88’s relationship and concluded that some of Defendant and

L88’s activities violated federal law and Defendant’s ethics rules. The report explicitly included

Plaintiffs’ disclosures.

        69.     Plaintiffs continued to provide information to Herman through the beginning of

2015.

        70.     Almost immediately after the investigation’s completion and after Plaintiffs

discovered, reported, and protested the fraudulent practices, Defendant’s senior officials began

making unjustified personnel changes, as described below.

        71.     Upon information and belief, many of these decisions were made at RFE/RL’s

offices in Washington, D.C. and by senior management, including Giambalvo and Herman, who

worked at RFE/RL’s Washington, D.C. office.

        72.     In or about October 2014, then-Co-interim-Chief Executive Officers Giambalvo

and Nenad Pejic inexplicably hired Sardy Bernard as a “consultant” to assess Defendant’s

Technology Division despite the fact that the Division had been performing successfully.

        73.     In his consultant report of October 31, 2014, just weeks after the internal

investigation concluded, Bernard conveniently advised RFE/RL to create a Chief Technology

Officer (“CTO”) position, which encompassed many of the duties performed by Plaintiffs.




                                          Page 12 of 25
              Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 13 of 25



        74.     In November 2014, less than a month after the internal investigation concluded,

Giambalvo instructed the then-Human Resources Director to send him a list of employees who

received the highest performance ratings.

        75.     Shortly after the Human Resources Director forwarded Giambalvo the list he

requested, the Director of Technology was directed to retroactively downgrade the ratings of some

of the Technology Division’s staff.

        76.     The Director of the Technology Division selected five employees to downgrade,

three of which were the Plaintiffs. These names were forwarded to Giambalvo, who objected to

the inclusion of two employees who had not raised concerns about RFE/RL and L88’s relationship

and conduct. Upon information and belief, only Plaintiffs were selected to have their performance

ratings downgraded.

        77.     Defendant also hired Susan Reed Jackson as Director of Technical Operations in

January 2015. Jackson’s position mirrored many of Plaintiff May’s responsibilities and effectively

made Plaintiff May’s job obsolete.

        78.     Ms. Jackson was also assigned additional duties within the Technology Division,

including all of the Division’s bureau projects, hiring, and technology purchasing, which undercut

Plaintiff Carzoli’s duties.

        79.     Around the same time, Giambalvo removed the Network Team from Plaintiff

Hanspeter’s oversight without justification. Giambalvo placed the Network Team within the

Internet Team directly under his office, and appointed Ray Ludendorff, Plaintiff Hanspeter’s

Deputy Director, to head the Network department, significantly diminishing Plaintiff Hanspeter’s

responsibilities and authority.




                                            Page 13 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 14 of 25



       80.     To date, Defendant has not hired a new Deputy Director to replace Ludendorff and

assist Hanspeter.

       81.      After RFE/RL’s management continued to ignore Plaintiffs’ complaints about

L88’s misconduct and fraud, Plaintiffs jointly wrote to the State Department’s Office of Inspector

General (“OIG”), located in Washington, D.C., and the Federal Bureau of Investigation (“FBI”)

in or about February 2015 to report their concerns. In their joint letter, they expressed concerns

regarding “the mismanagement and possible malfeasance in the spending of significant portions

of [RFE/RL]’s $100 million annual budget” and about L88’s “unusual level of unprecedented

involvement” in the day-to-day activities of RFE/RL. Plaintiffs further highlighted how L88’s and

Defendant’s practices directly impacted the operational and physical security of RFE/RL and the

possible conflict of interest created by the alignment of RFE/RL and L88’s corporate offices within

Defendant’s building and headquarters. Plaintiffs’ letter also informed OIG and the FBI that a

“non-profit, tax-payer funded […] organization is being leveraged for the financial gains of a third

party,” and that L88’s officers improperly represented themselves as associates of RFE/RL in

meetings with government officials.

       82.     Upon information and belief, both the OIG and FBI commenced an investigation

into Plaintiffs’ allegations. Plaintiffs subsequently provided the OIG and FBI with documents and

details supporting their complaints about the fraud and mismanagement of funds, including

information related to the vendor invoices that remained unpaid despite RFE/RL having provided

to L88 funds allocated by Congress for such purposes.

       83.     Upon information and belief, OIG’s investigation was conducted primarily in

Washington, D.C. and likely included interviews and investigation into Defendant’s senior

management.




                                          Page 14 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 15 of 25



       84.     In the months following Plaintiffs disclosures to the FBI and OIG, Defendant

unjustifiably continued to obviate Plaintiffs’ roles and systematically exclude them from decisions

they had previously been involved in. In or about July 2015, Defendant created the CTO position

Bernard had recommended in his October 2014 report and hired Bernard to the newly-created

position, making Plaintiffs Bernard’s subordinates. Defendant never internally or externally

advertised to fill this newly-created position. Additionally, Bernard’s duties subsumed many of

Plaintiffs’ previous duties.   For example, Bernard, as CTO, communicated directly with

Defendant’s senior technology supervisors and effectively eliminated Plaintiff Carzoli from the

chain of command, which divested Plaintiff Carzoli of his primary responsibilities within RFE/RL.

       85.     Following Bernard’s appointment as CTO, RFE/RL’s senior management,

including Pejic, instructed Bernard to terminate Plaintiffs’ employment with Defendant. Bernard

declined to do so because Plaintiffs possessed invaluable institutional knowledge.

       86.     Defendant continued its elimination of Plaintiffs’ responsibilities and escalated its

efforts to oust Plaintiffs from employment with Defendant.

       87.     Plaintiffs continued providing information to OIG and the FBI throughout 2015.

       88.     In or about September 2015, OIG travelled to Prague to conduct an on-site

investigation into Plaintiffs’ allegations regarding Defendant’s waste, fraud, abuse of authority,

and misconduct.

       89.     Management officials, including Pejic, were aware that Plaintiffs participated in the

investigation. Pejic witnessed Plaintiff May providing information to OIG investigators. Upon

information and belief, RFE/RL management officials also knew that Plaintiffs had contacted OIG.




                                          Page 15 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 16 of 25



       90.     On or about September 15, 2015, approximately two days before Plaintiffs met with

OIG investigators, Plaintiff Carzoli emailed Herman and Mendes and explicitly informed them

about his upcoming interview with OIG.

       91.     Within a month of participating in the OIG investigation, on October 14, 2015,

Bernard met with Plaintiffs Carzoli and May individually. During the respective meetings,

Bernard showed Plaintiffs Carzoli and May a draft of a new organization chart, which indicated

that Plaintiffs would be officially demoted. For example, the draft of the new organization chart

identified Plaintiff May as Acting Director of Broadcast Engineering, The new organization chart

also eliminated Mr. Carzoli’s role as Deputy Director of Technology demoting him to the position

of Director of Project Management, a new Division with only one other employee whom Plaintiff

Carzoli would supervise.

       92.     During the meeting with Plaintiff Carzoli, Bernard informed Plaintiff Carzoli that

RFE/RL intended to permanently adjust their positions and that they were on a “kill list.” Upon

information and belief, Bernard also informed other Defendant management officials, including

Luke Springer, that Plaintiffs were on a “kill list.”

       93.     Shortly after the October 14, 2014 meeting, in a follow-up meeting, Bernard

informed Plaintiff Hanspeter that he would be demoted to Director of the Telecommunications

Division and that Plaintiff Hanspeter’s former deputy would oversee the Networks and

Telecommunications Division. Bernard also informed May that RFE/RL intended to advertise to

fill the now vacant permanent position of Director of Broadcast Engineering.

       94.     On November 1, 2015, RFE/RL issued Plaintiffs official “Addendum[s] to

Employment Agreement” indicating their new positions.




                                            Page 16 of 25
               Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 17 of 25



        95.        The November 1, 2015 Addendum stated that, aside from modifications to their

position title, “[a]ll applicable terms and conditions of the agreement between the parties remain

in full effect.”

        96.        The Addendum to the employment agreement did not modify the place of

employment for Plaintiffs and Plaintiffs’ designated place of employment, pursuant to their

employment agreements, remained split between Washington, DC and Prague.

        97.        RFE/RL provided no explanation for its decision to reassign and effectively demote

Plaintiffs.

        98.        That same month, Plaintiffs Carzoli and May subsequently filed whistleblower

complaints with OIG under 41 U.S.C. § 4712. In their complaints, Plaintiffs Carzoli and May

alleged that Defendant was subjecting them to continuous reprisal for disclosing their concerns

about Defendant’s waste, fraud, abuse of authority, and misconduct.

        99.        In or about mid-November 2015, Elizabeth Hallin, Human Resources Director,

emailed each Plaintiff, warning them that RFE/RL intended to terminate Plaintiffs’ employment if

they refused to accept their reassignments. Faced with no choice, Plaintiffs accepted their new,

lesser positions.

        100.       In February 2016, Plaintiff Hanspeter filed a whistleblower complaints with OIG

under 41 U.S.C. § 4712. In his complaint, Plaintiff Hanspeter alleged that RFE/RL was subjecting

him to continuous reprisal for disclosing his concerns about RFE/RL’s fraud and misconduct.

        101.       Since demoting Plaintiffs, and through the present, Defendant continues to retaliate

against Plaintiffs.

        102.       Shortly after he was demoted, Plaintiff May applied to fill the vacancy of the

position he previously maintained. Upon information and belief, however, Bernard indicated that




                                              Page 17 of 25
              Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 18 of 25



Plaintiff May would not be hired to fill the permanent position. RFE/RL has not selected Plaintiff

May to fill his former position and the position remains vacant to date.

       103.     In or around June 2018, RFE/RL revised the position description for the vacant

Director of Broadcast Engineering position.

       104.     Shortly thereafter, Plaintiff May reapplied for his former position, Director of

Broadcast Engineering, but he has not been selected for the position.

       105.     Since demoting Plaintiffs in October 2015, RFE/RL has continued to reduce and

diminish Plaintiffs’ responsibilities and create a work environment that interferes with Plaintiffs’

ability to perform their jobs and attempts to discourage them making further reports about the

fraud. For example, in or about January 2016, RFE/RL blocked Plaintiff May’s access to facilities

management account in PeopleSoft, although it was later restored, which impeded Plaintiff May’s

ability to perform his remaining job responsibilities.

       106.     Around the same time, in January 2016, RFE/RL instructed Plaintiff Hanspeter to

relocate his office to a storage space, although it later rescinded its decision.

       107.     Additionally, in 2016, after Plaintiff Hanspeter submitted his performance

evaluation, RFE/RL retroactively changed the responsibilities listed in Plaintiff Hanspeter’s

performance evaluation.

       108.     In or around November 7, 2017, Bernard informed Plaintiff Hanspeter that

additional technicians would be removed from Plaintiff Hanspeter’s purview, including Plaintiff

Hanspeter’s lead engineer.

       109.     In or around January 11, 2018, RFE/RL announced, without consulting Plaintiff

Hanspeter, that another employee on Plaintiff Hanspeter’s staff would be promoted to a position

outside of Plaintiff Hanspeter’s team, which further reduced Plaintiff Hanspeter’s staff.




                                            Page 18 of 25
               Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 19 of 25



        110.     RFE/RL did not fill the positions of the employees removed from Plaintiff

Hanspeter’s team.

        111.     RFE/RL did not provide any justification for its decision to remove additional staff

from Plaintiff Hanspeter’s team in November 2017 or January 2018.

        112.     Since 2015, in addition to intentionally understaffing Plaintiffs’ departments and

reducing their responsibilities, RFE/RL has assigned them impossible tasks and projects to

complete, and provided unjustified poor performance evaluations, which eliminated any

possibility of merit based awards. Since engaging in protected activity, Plaintiffs received the

lowest performance ratings that they had ever received during their many years of employment

with RFE/RL, despite their performance having remained unchanged (even though many of their

duties had been removed).

        113.     Since engaging in protected activity, Plaintiffs have not received any merit based

awards or salary increases. Prior to engaging in protected activity, Plaintiffs regularly received

such awards and salary increases.

        114.     Upon information and belief, similarly situated individuals who did not engage in

protected activity have regularly received merit based awards and salary increases.

        115.     Upon information and belief, Defendant continues to seek ways to terminate

Plaintiffs’ employment or harass them into leaving.

        116.     In or around October 10, 2017, Herman emailed Plaintiffs instructing them to sign

amendments to their employment agreements, which would terminate their “split” contracts.

Again, faced with no choice, Plaintiffs signed the amendments to their employment agreements.

Upon information and belief, although the amendments to their employment contracts do not bar

their retaliation claims, they were intended to create an obstacle to Plaintiffs’ ability to pursue their




                                             Page 19 of 25
               Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 20 of 25



claims and avail themselves of whistleblower protections, and to discourage Plaintiffs and others

from pursuing claims of retaliation and reporting fraud.

        117.     Defendant’s repeated and continuous retaliatory acts against Plaintiffs continue to

cause Plaintiffs immediate, substantial, and irreparable injury, including damaging their emotional

and physical health and wellbeing.

            CAUSE OF ACTION AND REQUEST FOR INJUNCTIVE RELIEF

                Retaliation in Violation the False Claims Act 31 U.S.C. § 3730(h).

        118.     Plaintiffs, Christopher Carzoli, Manfred Hanspeter, and Donald May, re-allege and

incorporate the allegations set forth above as though each and every allegation is fully set forth.

        119.     At all times material, Plaintiffs Carzoli, Hanspeter, and May were and remain an

“employee, contractor, or agent” within the meaning of the FCA, 31 U.S.C. § 3730(h).

        120.     At all times relevant, Defendant was an “employer” within the meaning of the FCA,

31 U.S.C. § 3730(h).

        121.     Under the FCA, an employee has engaged in protected conduct where, as here, the

employee characterizes the employer’s conduct as illegal or fraudulent, or recommends that legal

counsel be involved, or where the conduct reasonably could lead to a viable FCA action or

litigation is a reasonable possibility.

        122.     As set forth above, Plaintiffs engaged in protected activity when they reported that

L88 and Defendant knowingly presented or caused to be presented false claims for payment or

approval to the United States government for services and vendors that L88 did not pay. Plaintiffs,

in good faith, believed the fraudulent activity that they discovered and reported reasonably could

have, and ultimately did, lead to claims under the FCA.




                                            Page 20 of 25
              Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 21 of 25



       123.     A reasonable employee in the same or similar circumstances as Plaintiffs, would

have believed that RFE/RL and L88 were committing fraud against the U.S. government.

       124.     Defendant was aware of Plaintiffs protected activity because Plaintiffs reported

their concerns about fraud, not only internally to senior management, including Herman, but also

externally to BBG, to OIG, and to the FBI, which resulted in multiple investigations that involved

interviews with RFE/RL upper management and Plaintiffs.

       125.     Pursuant to the FCA, Defendant is prohibited from discharging, demoting,

suspending, threatening, harassing, or in any other manner discriminating against Plaintiffs in the

terms and conditions of employment because of their protected activity, but Defendant has

demoted, harassed, and has otherwise discriminated against Plaintiffs in retaliation for their

protected activity.

       126.     RFE/RL unlawfully retaliated against Plaintiff Carzoli in violation of 31 U.S.C.

§ 3730(h) for engaging in protected activity and making protected disclosures when it significantly

and continuously diminished his duties and responsibilities, undermined or reduced his authority,

provided him with unjustified poor performance evaluations, failed to provide him with any merit

bonuses or salary increases, placed him on a “kill list,” demoted him to Director of Project

Management, created obstacles to make it difficult for him to perform his job, and continuously

assigned him tasks that were impossible to complete.

       127.     RFE/RL unlawfully retaliated against Plaintiff Hanspeter in violation of 31 U.S.C.

§ 3730(h) for engaging in protected activity and making protected disclosures when it significantly

and continuously diminished his duties and responsibilities, undermined his authority, provided

him with unjustified poor performance evaluations, failed to provide him with any merit bonuses

or salary increases, placed him on a “kill list”, removed the Networks Department from his




                                          Page 21 of 25
              Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 22 of 25



supervision, removed and failed to replace his Deputy Director, demoted him to Director of

Telecommunications, created obstacles to make it difficult for him to perform his job, and assigned

him tasks that were impossible to complete.

       128.     RFE/RL unlawfully retaliated against Plaintiff May in violation of 31 U.S.C.

§ 3730(h) for engaging in protected activity and making protected disclosures when it significantly

and continuously diminished his duties and responsibilities, undermined his authority, provided

him with unjustified performance evaluations, failed to provide him with any merit bonuses or

salary increases, placed him on a “kill list”, demoted him to Acting Director of Broadcast

Engineering, advertised his position and subsequently failed to select him for the permanent

position on multiple occasions, created obstacles to make it difficult for him to perform his job,

and assigned him tasks that were impossible to complete.

       129.     Plaintiffs Carzoli, Hanspeter, and May have suffered significant emotional and

financial harm, as well as harm to their professional reputations and emotional and physical health,

as the result of Defendant’s retaliation in violation of 31 U.S.C. §3730(h).

       130.     Plaintiffs Carzoli, Hanspeter, and May are entitled to such legal or equitable relief

including, but not limited to two times the amount of back pay, interest on pack pay, compensation

for any special damages, including emotional distress, reasonable attorneys’ fees and costs, and

any other damages available by law.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, Christopher Carzoli, Manfred Hanspeter, and Donald May,

pray that this Honorable Court adjudge the following:

       A.       That Defendant be found in violation of the False Claims Act; and




                                           Page 22 of 25
             Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 23 of 25



        B.      That Defendant be ordered to pay Plaintiffs an amount sufficient to fully

compensate them (including tax consequences) for their economic losses, including two times lost

wages and benefits, interest on the back pay, and compensation for any special damages sustained

as a result of the retaliation and reprisal; and

        C.      That Defendant be ordered to pay compensatory (non-economic) damages, in an

amount to be determined at trial; and

        D.      That Defendant be ordered to reinstate Plaintiff Carzoli to the position of Deputy

Director of Technology with the duties, authority, and responsibilities they held prior to their

demotion; and

        E.      That Defendant be ordered to reinstate Plaintiff Hanspeter to the Director of

Telecommunications and Networks with the duties, authority, and responsibilities they held prior

to their demotion; and

        G.      That Defendant be ordered to reinstate Plaintiff May to Director of Broadcast

Engineering and Technical Operations with the duties, authority, and responsibilities they held

prior to their demotion; and

        H.      That Defendant be immediately enjoined from any further retaliatory conduct

against Plaintiffs; and

        F.      That Defendant be ordered to issue a public apology to all Plaintiffs for the unlawful

retaliation to which they have been subjected; and

        G.      That Defendant be ordered to conduct mandatory training for all of its management

officials and employees on the rights and responsibilities that the FCA’s anti-retaliation provisions

require; and




                                             Page 23 of 25
              Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 24 of 25



         H.     That Defendant be ordered to post the order granting relief to Plaintiffs throughout

Defendant’s offices and to distribute it to all Defendant’s personnel; and

         I.     That Defendant be ordered to take all measures needed to prevent any further

retaliation against any of the Plaintiffs including but not limited to disciplining those responsible

for committing the retaliatory acts; and

         J.     That Defendant be ordered to create new internal complaint procedures designed to

provide an effective procedure for employees to report workplace concerns, particularly about

those related to mismanagement of a Federal contract or grant, gross waste of Federal funds, abuse

of authority relating to a Federal contract or grant, a substantial and specific danger to public health

or safety, or violation of law, rule, or regulation related to a Federal contract or grant;

         K.     That Defendant be ordered to pay reasonable litigation costs, expert fees, and

reasonable attorneys’ fees; and

         L.     That the Court grant other injunctive or equitable relief, as may be appropriate, to

prevent further harm to Plaintiffs, to others, and to the public caused by Defendant’s retaliation

against whistleblowers; and

         M.     That the Court grant any other such relief that the Court may deem just and

equitable, and as the nature of the cause may require.

                                  DEMAND FOR A JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure and pursuant to the local rules

of this Court, the Plaintiffs demand a jury trial as to all issues so triable.


Dated:                                                   Respectfully submitted,


                                                         _____________________________
                                                         Gary M. Gilbert, Esq. (Bar No. MD15808)


                                             Page 24 of 25
Case 1:18-cv-02368 Document 1 Filed 10/12/18 Page 25 of 25



                                 Cori M. Cohen, Esq. (Bar No. MD19124)
                                 Jillian Moo-Young, Esq. (Bar No. 1045088)
                                 Attorneys for Plaintiffs
                                 Gilbert Employment Law, P.C.
                                 1100 Wayne Ave., Suite 900
                                 Silver Spring, MD 20910
                                 Tel: (301) 608-0880; Fax: (301) 608-0881
                                 gary-efile@gelawyer.com
                                 ccohen-efile@gelawyer.com
                                 jmooyoung-efile@gelawyer.com




                       Page 25 of 25
